Citation Nr: 1123283	
Decision Date: 06/17/11    Archive Date: 06/28/11

DOCKET NO.  11-01 346	)	DATE
	)
	)

On appeal from the
South Central Department of Veterans Affairs (VA) Health Care Network in Flowood, Mississippi


THE ISSUE

Entitlement to payment of, or reimbursement for, unauthorized private medical expenses incurred at a non-VA medical facility, for services rendered from February 12, 2010, to February 18, 2010.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1983 to February 1987.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2010 decision by the above VA Health Care Network.


FINDINGS OF FACT

1.  The Veteran received treatment at a private facility, UTMB, from February 12, 2010, to February 18, 2010, without first obtaining VA approval to receive such treatment at Government expense.

2.  A VA facility was feasibly available to admit the Veteran, and in fact, offered admission and treatment.  


CONCLUSION OF LAW

The criteria for payment or reimbursement for the cost of unauthorized private medical expenses incurred from February 12, 2010, to February 18, 2010, at UTMB have not been met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 17.120, 17.1000-17.1002, 17.1005 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Congress, in enacting the VCAA, noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Where the law, and not the evidence, is dispositive of a claim, the VCAA is not applicable.  Id.  The U.S. Court of Appeals for Veterans Claims (Court) has held that, when the interpretation of a statute is dispositive of the issue on appeal, neither the duty-to-assist nor the duty-to-notify provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also VAOPGCPREC 5-2004 (June 23, 2004). 

Because the law is dispositive in the instant appeal, the Board finds that the provisions of the VCAA are not applicable to this Veteran's claim.  Nonetheless, we do note that a letter was sent to the Veteran in July 2010 advising him of the type of evidence needed to support his claim and of VA's duty to assist him in obtaining evidence.  In addition, the November 2010 Statement of the Case (SOC) included the laws and regulations pertaining to entitlement to payment or reimbursement for medical expenses incurred at a non-VA facility.  The appellant was given an opportunity to submit additional evidence after issuance of the November 2010 SOC.  Moreover, he has not identified any additional pertinent evidence which should have been obtained.  

The Board concludes that no further notification or development of evidence is required.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Payment/Reimbursement

A.  Applicable Law

There are two sections of the United States Code under which a veteran may receive payment or reimbursement of private medical/hospital expenses which were not pre-approved by VA authorizing personnel. 

First, under 38 U.S.C.A. § 1728(a) (West 2002 & Supp. 2010), as implemented by 38 C.F.R. § 17.120 (2010), such payment or reimbursement is available where - 

(a) The care and services rendered were either:

(1)  for an adjudicated service-connected disability, or

(2)  for a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or

(3)  for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or

(4)  for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i) (formerly § 17.48(j)) (2000); and

(b)  The services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and

(c)  No VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

As to the above criteria, the Court of Appeals for Veterans Claims has held that, given the use by Congress of the conjunctive "and," "all three statutory requirements would have to be met before reimbursement could be authorized."  Malone v. Gober, 10 Vet. App. 539, 542 (1997).

Second, under 38 U.S.C.A. § 1725 (West 2002 & Supp. 2010), as implemented by 38 C.F.R. §§ 17.1000-1003 (2010), enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law No. 106-177, 113 Stat. 1553 (1999) (effective from May 29, 2000), to be entitled to the payment for emergency care, the evidence must meet all of the following criteria:

(a)  The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b)  The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c)  A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d)  The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely transferred to a VA or other Federal facility;

(e)  At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f)  The veteran is financially liable to the provider of emergency treatment for that treatment;

(g)  The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h)  If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider;

(i)  The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).

With regard to questions of payment for expenses which have not been pre-authorized, whether a "medical emergency" exists is a medical question best answered by a physician.  See Cotton v. Brown, 7 Vet. App. 325, 327 (1995).  

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis

The record shows that the Veteran was treated at UTMB in Galveston, Texas, a non-VA facility, from February 12, 2010, to February 18, 2010, with symptoms of hyperglycemia, acute renal insufficiency, thrush, and knee pain.  

Treatment notes from the Houston VA Medical Center (VAMC) show that the Veteran was seen there on February 11, 2010, with symptoms of viral gastroenteritis, including vomiting, diarrhea, weakness, and slurred speech, which could be a complication of being immunosupressed following a heart transplant in 2005.  The VAMC offered to admit the Veteran, but his wife wanted him to be taken to UTMB because he had received his heart transplant there.  VA advised his wife that VA would probably not cover treatment at UTMB.  However, she still wished for him to be transferred.  

An August 2010 letter from UTMB indicates the Veteran was transferred to Memorial Health System in Lufkin, another non-VA facility, via ambulance from the VAMC on February 11, 2010.  From there, he was brought to UTMB on February 12, 2010.  

Once at UTMB, his glucose levels were stabilized via insulin treatment.  Oral thrush was treated with medication, and he was evaluated by rheumatology for possible gout flare.  It was noted that he had suffered several gout episodes over the past four months.  Rheumatology adjusted his medications.  His yearly follow-up for the heart transplant was completed during his admission.  The examination was normal, with the exception of the presence of cholelithiasis.  He was educated on diet and lifestyle modifications and discharged home on February 18, 2010, with minimal throat pain, a better appetite, and stable vital signs.  

The claims file contains an August 2010 letter from a nurse auditor at UTMB.  In her letter, the nurse contends that the treatment rendered at that facility is appropriate for payment and/or reimbursement by VA.  She reiterated the discharge summary in describing the care rendered, and noted that a reimbursement in the amount of $32,904.94 was expected. 

When the Veteran sought payment for the costs of his hospitalization and treatment at UTMB, the South Central VA Health Care Network denied the claim for payment or reimbursement in July 2010 on the basis that his care could have been provided at the Houston VAMC.   

Thereafter, in September 2010, an Appeal Reconsideration Review was conducted by a physician.  The doctor reviewed the hospital and VAMC records and noted that the Veteran had been initially brought to the VAMC and offered admission there, but expressed his wish to be transferred to a non-VA facility.  He had been advised that VA would not likely cover the cost of treatment at the non-VA facility, and the reviewing physician noted that no VA authorization for treatment at UTMB was found in the medical records review.  Thus, the doctor's recommendation was to deny the claim on the basis that VA facilities were available and were offered for admission.  

The Board first notes that the Veteran meets the threshold criteria for payment or reimbursement of medical expenses under 38 U.S.C.A. § 1728(a) and 38 C.F.R. § 17.120, in that he had a total service-connected disability rating at the time of his treatment at UTMB.  Specifically, his claims file indicates that he has a 100 percent evaluation for service-connected chronic congestive heart failure associated with chronic obstructive sleep apnea, effective from March 2, 2005.  

However, the law and its implementing regulation also require that no VA facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  As noted above and discussed in further detail below, the record indicates that VA facilities were available and offered to the Veteran, and thus, this criterion has not been met.  

With further regard to the above regulation at 38 C.F.R. § 17.120, the Board is aware that its authorizing statute, 38 U.S.C.A. § 1728, was amended by the Veterans' Mental Health and Other Care Improvements Act of 2008, Public Law No. 110-387, § 402, 122 Stat. 4110 (2008), which in pertinent part added a new 38 U.S.C.A. § 1728(c):  "In this section, the term "emergency treatment" has the same meaning given such term in section 1725(f)(1) of this title."  That amendment has not yet been incorporated into the regulation.  In any event, it does not affect the disposition herein, because, as noted above, the availability of VA facilities in this case rules out the applicability of 38 U.S.C.A. § 1728(a) and 38 C.F.R. § 17.120. 

Public Law No. 110-387 also expanded one of the criteria which defines the meaning of "emergency treatment" to include treatment rendered (1) until such time as the veteran can be transferred safely to a VA facility or other Federal facility and such facility is capable of accepting such transfer; or . . . (2) until such time as a Department facility or other Federal facility accepts such transfer if: (A) at the time the veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (B) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility.  Id.

The Board has also considered whether the Veteran met the criteria under 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 for the treatment rendered to him from February 12, 2010, to February 18, 2010.  However, that regulation, like 38 C.F.R. § 17.120, requires that no VA facility was available.  As above, the legislative change has not yet been incorporated into the regulation, but, in light of the evidentiary record, as discussed below, it does not affect the disposition herein.

The primary question before the Board is whether VA facilities were feasibly available to the Veteran, and whether an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  VA regulations limit payment or reimbursement to treatment for medical emergencies when no VA facilities are available.  See 38 C.F.R. §§ 17.120(c), 17.1002(c).  

Based on the treatment records from UTMB and the VAMC, as well as the September 2010 Appeal Reconsideration Review, the Board finds that the weight of the evidence is against a finding that no VA facility was feasibly available to the Veteran for treatment.  Records from the VAMC show that he initially sought treatment there for the symptoms for which he ultimately was treated at UTMB.  He was advised by VA that he could be admitted to the VAMC and that treatment at a non-VA facility would not be covered by VA.  However, he wished to be treated at the non-VA facility, and in fact, was admitted at Memorial Health System and UTMB without prior VA authorization.  In effect, therefore, the Veteran voluntarily chose to leave the VA facility, incur the expense of private treatment,and then have VA pay for that treatment.  That, under the law, he cannot do.   

Notwithstanding the Veteran's contentions, the Board cannot grant his claim unless the facts of the case meet all the requirements under 38 C.F.R. §§ 17.120, 17.1002, or the governing statutes.  Because a VA facility was available and offered to the Veteran, the criteria under 38 C.F.R. §§ 17.120(c) and 17.1002(c) have not been met, and the Board must deny the claim. 

Where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  For these reasons, the Board finds that the Veteran's claim is without legal merit.


ORDER

Entitlement to payment of, or reimbursement for, unauthorized private medical expenses incurred at a non-VA medical facility for services rendered from February 12, 2010, to February 18, 2010, is denied.  



____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


